DEATILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continuation under 37 CFR 1.114 filed 14 July 2022 for the application filed 14 January 2020. Claims 1-13 and 16-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/069458, filed 18 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP17182171.3, filed 19 July 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
The claim contains two formulae that have poor resolution. Please amend to include formulae that clearly show each labeled atom/molecule including charges; 
“wherein R1, R2, and R3 are individually selected from H, alkyl, and benzyl; and X- is Cl-” (lines 8-10);
“polyvinylpyridines bearing ammonium groups obtained by a reaction of a…” (line 16);
“wherein R1, R2, R3, and R4 are individually selected from H, alkyl, and benzyl” (line 23); and
“R5 is selected from alkyl and benzyl; and X- is selected from Cl-, Br-, and SO42-” (lines 24-25).
Claim 8 is objected to because of the following informalities:
“polymer bearing ammonium groups in N-methyl-2-pyrrolidone (NMP) to form a…” (line 4).
The claims fail to provide the appropriate status identifiers. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application (MPEP §714 IIC). Acceptable status identifiers and alternatives as set forth in 37 CFR 1.121(c) are listed in MPEP §714 IIC(E).
Claim 8 was amended, but the status does not indicate any amendment (i.e., “Withdrawn; Currently Amended”).
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.
Applicant argues that the as-amended Claim 1 is not obvious over MANIWA because MANIWA “merely teaches that the polymer may include ‘an ammonium based zwitter ion such as betaine, ammonium phosphate and sulfobetaine […]”…Maniwa does not teach that polyvinylpyridines bearing ammonium groups are obtained by a reaction of a polyvinylpyridine with an alkylating agent selected from the group consisting of dimethyl sulfate and diethyl sulfate. Further, Maniwa does not teach the chemical formulas in amended claim 1” (pg. 10).
The Examiner respectfully disagrees.
While MANIWA may not have explicitly recited the formula claimed in Claim 1, the claim remains open ended and only requires that the “polymer bearing ammonium groups” be selected from the group consisting of (1) “polyalkyleneoxides bearing ammonium groups”, (2) “polyvinylpyridines bearing ammonium groups”, and (3) “copolymers of vinylpyridine and styrene bearing ammonium groups obtained by reaction of a copolymer of vinylpyridine and styrene with analkylating agent and corresponding to the formula…”. Applicant argues that MANIWA fails to teach the chemical formulas of amended Claim 1; however, these formulae pertain only to two of the three possible options for the polymer bearing groups. 
MANIWA discloses option (2): “polyvinylpyridines bearing ammonium groups is obtained by [a] reaction of a polyvinylpyridine with an alkylating agent selected from the group consisting of dimethyl sulfate and diethyl sulfate”. Such a limitation is directed to a process by which the claimed polyvinylpyridine is made and is construed as a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). MANIWA discloses such a class of chemicals: vinyl polymerizable monomers that include ammonium zwitterions with monomers that include a formula (3) recognized to be a vinylpyridine (p0010, p0019). There is no indication in the claimed limitation that the cited alkylating agents (dimethyl sulfate or diethyl sulfate) are incorporated into the final polyvinylpyridine structure. Broadly claiming the polyvinylpyridine is obtained by a reaction with “a polyvinylpyridine” and “an alkylating agent” does not imply or suggest that the entire alkylating agent is included in the final structure, e.g., the only pertinent structure that may be reasonably considered to be incorporated is the alkyl group of the alkylating agent (hence, the term, an “alkylating agent”). MANIWA certainly discloses the vinylpyridine monomers include an alkyl group (group C is an alkylene group). Overall, the claim simply requires that one of the three choices for the polymer bearing ammonium groups is broadly “polyvinylpyridines bearing ammonium groups” and does not provide any further structure to such a polymer. Thus, MANIWA discloses one of the three claimed choices for the polymer bearing ammonium groups.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANIWA et al. (JP 2003320229A, machine translation referenced herein).
	Regarding Claim 1, MANIWA discloses a modified hollow fiber membrane capable of adsorbing and trapping foreign materials, such as endotoxins (i.e., a hollow fiber membrane; abstract). The membrane is primarily composed of a polysulfone polymer and a copolymer of a vinyl polymerizable monomer and another vinyl polymerizable monomer (p0010). The polysulfone polymer includes polyethersulfone (i.e., a hollow fiber membrane comprising i) polyethersulfone; p0011). The other polymers include hydrophilic polymers, such as polyvinylpyrrolidone (i.e., a hollow fiber membrane comprising… ii) polyvinylpyrrolidone; p0012). The vinyl polymerizable monomer includes ammonium zwitterions (e.g., ammonium phosphate; i.e., a hollow fiber membrane comprising… iii) a polymer bearing ammonium groups) or copolymers of zwitterions, including styrene (p0018) and other poly(alkylene oxide) groups, including monomers with the structures represented by formula (1), (2), or (3), where A, B, and C are alkylene groups and Y is a carboxylic acid group (p0010); it is recognized that formula (3) is a vinylpyridine  (i.e., wherein the polymer bearing ammonium groups is selected from the group consisting of… polyvinylpyridines bearing ammonium groups…; p0019). Finally, MANIWA discloses that the modified hollow fiber membrane has a porous, network structure rather than a “finger void structure” implying a typical sponge-like porosity (i.e., a porous hollow fiber membrane; wherein the membrane has a sponge-like structure; p0030).


    PNG
    media_image1.png
    180
    400
    media_image1.png
    Greyscale

	MANIWA is deficient in explicitly disclosing the modified hollow fiber membrane comprises a mean flow pore size of larger than about 0.2 µm. However, MANIWA discloses that hollow fiber membrane pore diameters can be adjusted based on the molecular weight of the zwitterion copolymer depending on the desired use of the hollow fiber membrane (p0025). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). The claimed mean flow pore size is recognized by the prior art to be a result-effective variable that can be optimized; therefore, absent showings that such a range would yield unexpected results or would be critical to the claimed porous hollow fiber membrane, the limitation of the mean flow pore size of larger than about 0.2 µm would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
	MANIWA is deficient in disclosing that the mean flow pore size is determined by capillary flow porometry. However, this limitation is construed to be indicative of a product-by-process limitation. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
In view of this holding, as it applies to the instant limitation, the manner by which the mean pore size is measured is considered to be product-by-process language because it describes how said pore size is measured, i.e., through the use of capillary flow porometry. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself, i.e., the mean pore flow size—as opposed to, say, the explicit instruments or equipment by which the product is characterized, i.e., capillary flow porometry. Thorpe supra.
Finally, MANIWA is deficient in disclosing that the “polyvinylpyridines bearing ammonium groups is obtained by [a] reaction of a polyvinylpyridine with an alkylating agent selected from the group consisting of dimethyl sulfate and diethyl sulfate”. However, such a limitation is directed to a process by which the claimed polyvinylpyridine is made and is construed as a product-by-process limitation. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). Here, the claim requires that polymer bearing ammonium groups be selected from polyalkyleneoxides bearing ammonium groups, polyvinylpyridines bearing ammonium groups, and copolymers of vinylpyridine and styrene bearing ammonium groups. The claim further requires specific formulae for the polyalkyleneoxides and the copolymers of vinylpyridine and styrene but does not indicate any specific formula for the polyvinylpyridines. As such, the claim simply requires that one of the choices of the polymer bearing ammonium groups is a broad class of polyvinylpyridine chemicals. MANIWA discloses such a class of chemicals: vinyl polymerizable monomers wherein the monomers include a formula (3) recognized to be a vinylpyridine (p0010, p0019). There is no indication in the claimed limitation that the cited alkylating agents (dimethyl sulfate or diethyl sulfate) are incorporated into the final polyvinylpyridine structure. Broadly claiming the polyvinylpyridine is obtained by a reaction with “a polyvinylpyridine” and “an alkylating agent” does not imply or suggest that the entire alkylating agent is included in the final structure, e.g., the only pertinent structure that may be reasonably considered to be incorporated is the alkyl group of the alkylating agent (hence, the term, an “alkylating agent”). MANIWA certainly discloses the vinylpyridine monomers include an alkyl group (group C is an alkylene group). Overall, the claim simply requires that one of the three choices for the polymer bearing ammonium groups is broadly “polyvinylpyridines bearing ammonium groups” and does not provide any further structure to such a polymer. Thus, MANIWA discloses one of the three claimed choices for the polymer bearing ammonium groups.
	Regarding Claims 2 and 3, MANIWA makes obvious the porous hollow fiber membrane of Claim 1. MANIWA is deficient in explicitly disclosing wherein the membrane comprises an inner diameter between about 2,300 µm to about 4,000 µm and a wall strength between about 150 µm to about 500 µm and wherein the ratio of [the] inner diameter to [the] wall strength is larger than about 10 (Claim 2) or that the inner diameter is between about 2,900 µm to about 3,400 µm and the wall strength is between about 180 µm to about 320 µm (Claim 3).
	However, MANIWA discloses the use of the generally known method of wet spinning a polymer solution with a tube-in-orifice type double spinning nozzle into a coagulation bath (p0027). The disclosed method is substantially similar or the same as that described in the inventive disclosure (pg. 10, line 22-pg. 11, line 7), wherein both the MANIWA-taught method and the disclosed method utilize a double spinning nozzle (i.e., “a nozzle with two concentric openings”; pg. 10, lines 32-33) to extrude a polymer solution into a coagulation bath (i.e., “a precipitation bath”; pg. 10, lines 32-33), while simultaneously extruding an inner liquid solution (i.e., “simultaneously extruding a center fluid through the inner opening of the nozzle”; pg. 10, line 33-pg. 11, line 2). Thus, while MANIWA may not have explicitly disclosed inner diameter ranges or wall strength ranges, MANIWA nevertheless discloses the general conditions of the same or substantially similar method disclosed by the invention used to prepare the claimed porous hollow fiber membrane. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I). Thus, absent showings of criticality or non-obviousness for the ranges of the inner diameter or the wall strength of the claimed porous hollow fiber membrane, the claimed limitations wherein the membrane comprises an inner diameter between about 2,300 µm to about 4,000 µm and a wall strength between about 150 µm to about 500 µm and wherein the ratio of [the] inner diameter to [the] wall strength is larger than about 10 (Claim 2) or that the inner diameter is between about 2,900 µm to about 3,400 µm and the wall strength is between about 180 µm to about 320 µm (Claim 3) would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
	Regarding Claim 4, MANIWA makes obvious the porous hollow fiber membrane of Claim 1. MANIWA is deficient in explicitly disclosing wherein the membrane comprises a burst pressure of at least 2.0 bar (g).
	However, this limitation is considered to be an inherent property of the claimed porous hollow fiber membrane. While the features of a product may be recited either structurally or functionally, a claimed functional limitation is an inherent characteristic of the prior art if the prior art structure inherently possesses the functionally defined limitations. In this case, the “burst pressure” of a hollow fiber membrane is merely a measurement of the integrity of the hollow fiber membrane as disclosed by the Applicant (see pg. 24, line 35-pg. 25, line 27). Applicant has described “burst pressure” to be indicative of the pressure at which the fibers of the hollow fiber membrane burst or fail (pg. 25, lines 20-27). “Burst pressure” is not associated with any structural limitations beyond what has already been claimed in independent Claim 1, i.e., the composition of the porous hollow fiber membrane, the sponge-like structure, and the mean flow pore size. Therefore, because a “burst pressure” does not further structurally define or functionally change the claimed porous hollow fiber membrane, the limitation of a burst pressure of at least 2.0 bar (g) is inherent. The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
	Regarding Claim 5, MANIWA makes obvious the porous hollow fiber membrane of Claim 1. MANIWA further discloses the hollow fiber membrane is capable of adsorbing and trapping foreign materials, such as endotoxins (abstract) and provides an example wherein endotoxin permeability was measured: an initial endotoxin concentration of 100 ng/mL was filtered using the hollow fiber membranes; no endotoxins were detected in the filtrate (i.e., wherein the membrane comprises an endotoxin log reduction value of at least 3; p0055).
Further, the claimed limitation wherein the membrane comprises an endotoxin log reduction value of at least 3 is directed toward material or articles worked upon, namely the filtration/reduction of endotoxins. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). Further, such a limitation is also directed toward how the claimed porous hollow fiber membrane is used, namely to reduce the level of endotoxins in a sample. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 7, MANIWA makes obvious the porous hollow fiber membrane of Claim 1. MANIWA further discloses that the ammonium zwitterions include ammonium nitrogen atoms in a heterogeneous compound containing a vinyl polymerizable groups, specifically 1-(3-sulfopropyl)-2-vinyl pyridinium betaine (i.e., wherein the polymer bearing ammonium groups is the reaction product of a polyvinylpyridine and an alkylating agent; p0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777